Filed 7/10/14 P. v. Edwards CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B254599

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA024543)
         v.

CHRISTOPHER EDWARDS,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, William C.
Ryan, Judge. Affirmed.
         Jonathan B. Steiner and Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                     I. INTRODUCTION


       Defendant, Christopher Edwards, appeals from a January 29, 2014 order denying
his petition for recall of sentence pursuant to Penal Code section 1170.126.1 On
November 25, 1996, a jury convicted defendant of first degree residential burglary.
(§ 459.) Defendant had sustained two prior serious felony convictions. On, January 31,
1997, defendant was sentenced to 40 years to life pursuant to sections 667, subdivisions
(a)(1) and (e)(2) and 1170.12, subdivision (c)(2). We affirm the order.


                                      II. DISCUSSION


       We previously affirmed defendant’s conviction. (People v. Edwards (Dec. 9,
1997, B110084) [nonpub. opn.].) We appointed counsel to represent defendant on this
appeal. After examining the record, appointed appellate counsel filed an “Opening Brief”
in which no issues were raised. Instead, appointed appellate counsel requested that this
court independently review the entire record on appeal pursuant to People v. Wende
(1979) 25 Cal.3d 436, 441-442. (See Smith v. Robbins (2000) 528 U.S. 259, 277-284.)
On May 13, 2014, we advised defendant that he had 30 days within which to personally
submit any contentions or arguments he wishes us to consider. No response has been
received. We have examined the entire record and are satisfied appointed appellate
counsel have fully complied with their responsibilities. The argument defendant raised in
the trial court is frivolous. Defendant is ineligible for resentencing because he was
convicted of first degree residential burglary, a serious felony, and sentenced to an
indeterminate term of life imprisonment. (§§ 1170.126, subd. (e)(1); 1192.7, subd.
(c)(18).)




       1    Further statutory references are to the Penal Code unless otherwise noted.

                                               2
                                III. DISPOSITION


     The January 29, 2014 order is affirmed.
                         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                         TURNER, P. J.




We concur:




     MOSK, J.




     KRIEGLER, J.




                                         3